Citation Nr: 1728657	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-32 968	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On June 29, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a June 2017 written communication, the Veteran indicated that he wished to withdraw this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue of entitlement to service connection for tinnitus.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding the issue of entitlement to service connection for tinnitus, and thus it is dismissed.


ORDER

The appeal is dismissed.




		
CAROLINE B. FLEMING
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


